Exhibit 10.7

Tetraphase Pharmaceuticals, Inc.

Restricted Stock Unit Agreement

Granted Under 2013 Stock Incentive Plan

NOTICE OF GRANT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Tetraphase Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation, and the Participant.

 

I.Agreement Date

Date:

%%OPTION_DATE,’Month DD, YYYY’%-%

 

II.Participant Information

Participant:

%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%

Participant Address:

%%ADDRESS_LINE_1%-%

%%ADDRESS_LINE_2%-%

%%ADDRESS_LINE_3%-%

%%CITY%-%

%%STATE%-% %%ZIPCODE%-%

%%COUNTRY%-%

 

III.Grant Information

Grant Date:

%%OPTION_DATE,’Month DD, YYYY’%-%

Number of Restricted Stock Units:

%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

 

IV.Vesting Table

Vesting Date

Number of Restricted Stock Units that Vest

%%VEST_DATE_PERIOD1,’MONTH DD, YYYY’%-%

%%SHARES_PERIOD1,’999,999,999’%-%

%%VEST_DATE_PERIOD2,’MONTH DD, YYYY’%-%

%%SHARES_PERIOD1,’999,999,999’%-%

%%VEST_DATE_PERIOD3,’MONTH DD, YYYY’%-%

%%SHARES_PERIOD1,’999,999,999’%-%

 

This Agreement includes this Notice of Grant and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:

 

Exhibit A – General Terms and Conditions

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

 

--------------------------------------------------------------------------------

 

 

TETRAPHASE PHARMACEUTICALS, INC.

 

________________________________

Name:

Title:

 

PARTICIPANT

 

__________________________

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

Restricted Stock Unit Agreement

2013 Stock Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1.Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2013 Stock
Incentive Plan (the “Plan”), an award with respect to the number of restricted
shares units (the “RSUs”) set forth in the Notice of Grant that forms part of
this Agreement (the “Notice of Grant”).  Each RSU represents the right to
receive one share of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) upon vesting of the RSU, subject to the terms and
conditions set forth herein.  

2.Vesting.

The RSUs shall vest in accordance with the Vesting Table set forth in the Notice
of Grant (the “Vesting Table”).  Upon the vesting of the RSU, the Company will
deliver to the Participant, for each RSU that becomes vested, one share of
Common Stock, subject to the payment of any taxes pursuant to Section 7.  The
Common Stock will be delivered to the Participant as soon as practicable
following each vesting date, but in any event within 30 days of such date.  

3.Forfeiture of Unvested RSUs Upon Cessation of Service.

In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation.  The Participant shall have no
further rights with respect to the unvested RSUs or any Common Stock that may
have been issuable with respect thereto.  If the Participant provides services
to a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.

4.Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

 

 

--------------------------------------------------------------------------------

 

5.Rights as a Shareholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.  

6.Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  

7.Tax Matters.  

(a)Acknowledgments; No Section 83(b) Election.  The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the award of RSUs and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs.  The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s tax liability that may arise
in connection with the acquisition, vesting and/or disposition of the RSUs.  The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs.  

(b)Withholding.  The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs.  At such time as the
Participant is not aware of any material nonpublic information about the Company
or the Common Stock, the Participant shall execute the instructions set forth in
Schedule A attached hereto (the “Automatic Sale Instructions”) as the means of
satisfying such tax obligation.  If the Participant does not execute the
Automatic Sale Instructions prior to an applicable vesting date, then the
Participant agrees that if under applicable law the Participant will owe taxes
at such vesting date on the portion of the Award then vested the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.  The Company shall not deliver any
shares of Common Stock to the Participant until it is satisfied that all
required withholdings have been made.

8.Miscellaneous.

(a)Authority of Compensation Committee.  In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan.  All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b)No Right to Continued Service.  The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued service to  the Company, this Agreement does not constitute an
express or implied

 

--------------------------------------------------------------------------------

 

promise of continued service relationship with the Participant or confer upon
the Participant any rights with respect to a continued service relationship with
the Company.

(c)Section 409A.  The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section
409A”).  The delivery of shares of Common Stock on the vesting of the RSUs may
not be accelerated or deferred unless permitted or required by Section 409A.

(d)Participant’s Acknowledgements.  The Participant acknowledges that he or
she:  (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.

(e)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

 

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

 

 

___________________________

 

PARTICIPANT ACCEPTANCE




 

--------------------------------------------------------------------------------

 

Schedule A

 

Automatic Sale Instructions

 

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

 

(a)Upon any vesting of RSUs pursuant to Section 2 hereof, the Company shall
sell, or arrange for the sale of, such number of shares of Common Stock issuable
with respect to the RSUs that vest pursuant to Section 2 as is sufficient to
generate net proceeds sufficient to satisfy the Company’s minimum statutory
withholding obligations with respect to the income recognized by the Participant
upon the vesting of the RSUs (based on minimum statutory withholding rates for
all tax purposes, including payroll and social security taxes, that are
applicable to such income), and the Company shall retain such net proceeds in
satisfaction of such tax withholding obligations.

(b)The Participant hereby appoints the Chief Financial Officer and General
Counsel of the Company, and either of them acting alone and with full power of
substitution, to serve as his or her attorneys in fact to sell the Participant’s
Common Stock in accordance with this Schedule A.  The Participant agrees to
execute and deliver such documents, instruments and certificates as may
reasonably be required in connection with the sale of the Shares pursuant to
this Schedule A.

(c)The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock.  The Participant and the Company have structured this Agreement,
including this Schedule A, to constitute a “binding contract” relating to the
sale of Common Stock, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

 

 

 

 

_______________________________

 

Participant Name:  ________________

 

Date:  __________________________

 

 

 

 